Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 1 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 2 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 3 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 4 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 5 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 6 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 7 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 8 of 9
Case 19-15253   Doc 6   Filed 05/28/19   Entered 05/28/19 17:54:31   Desc Main
                           Document      Page 9 of 9
